Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-150
               Lower Tribunal Nos. 20-148 AP, 19-8673 CC
                          ________________


                    Nahid M F International, Inc.,
                                  Appellant,

                                     vs.

                    Madison Acquisitions Corp.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Shlomo Y. Hecht, P.A., and Shlomo Y Hecht (Miramar), for appellant.

      Legon Fodiman, P.A., Todd A. Fodiman and Wendy V. Polit, for
appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Ebsary Found. Co. v. Barnett Bank of S. Fla., N.A., 569

So. 2d 806 (Fla. 3d DCA 1990).




                                    2